           Case 4:19-cv-01462-PJH Document 66 Filed 02/26/20 Page 1 of 5



 1   Christopher W. Keegan (SBN 232045)
     chris.keegan@kirkland.com
 2   KIRKLAND & ELLIS LLP
     555 California Street
 3   San Francisco, CA 94104
     Telephone: (415) 439-1400
 4
     Gregg F. LoCascio, P.C. (pro hac vice)
 5
     gregg.locascio@kirkland.com
 6   Sean M. McEldowney (pro hac vice)
     sean.mceldowney@kirkland.com
 7   Alexia R. Brancato (pro hac vice)
     alexia.brancato@kirkland.com
 8   KIRKLAND & ELLIS LLP
     1301 Pennsylvania Avenue, N.W.
 9   Washington, D.C. 20004
     Telephone: (202) 389-5000
10
     Attorneys for Defendant Zoox, Inc.
11

12
                                  UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
14

15
     TESLA, INC., a Delaware Corporation,         )   Case No. 4:19-cv-01462-PJH
16                                                )
                   Plaintiff,                     )   STIPULATION FOR THE EXTENSION
17                                                )   OF TIME FOR DEFENDANTS TO
            vs.                                   )   ANSWER, MOVE, OR OTHERWISE
18                                                )   RESPOND TO THE COMPLAINT
     ZOOX, INC., a Delaware Corporation; SCOTT    )
19
     TURNER, an individual; SYDNEY COOPER, an )
20   individual; CHRISTIAN DEMENT, an individual; )
     and, CRAIG EMIGH, an individual,             )
21                                                )
                   Defendants.                    )
22                                                )
                                                  )
23

24

25

26

27

28

      STIPULATION FOR EXTENSION OF TIME                              CASE NO. 4:19-CV-01462-PJH
           Case 4:19-cv-01462-PJH Document 66 Filed 02/26/20 Page 2 of 5



 1          Pursuant to Local Rule 6-1(a), it is hereby stipulated by and between Plaintiff Tesla, Inc.
 2   (“Tesla”) and Defendants Zoox, Inc., Scott Turner, Sydney Cooper, and Craig Emigh (“Defendants”),
 3   through their respective attorneys, that:
 4          WHEREAS, Tesla filed a Complaint in the above-captioned case on March 20, 2019;
 5          WHEREAS, Tesla and Defendants have previously agreed to extend Defendants’ time to
 6   respond to the Complaint on multiple occasions;
 7          WHEREAS, the parties have met, conferred, and agree to extend Defendants’ time to respond
 8   to the Complaint to March 4, 2020; and
 9          WHEREAS, the stipulated extension will not alter the date of any event or any deadline already
10   fixed by Court order.
11          NOW, THEREFORE IT IS HEREBY STIPULATED AND AGREED THAT Defendants’
12   response to the Complaint is due on March 4, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION FOR EXTENSION OF TIME                                       CASE NO. 4:19-CV-01462-PJH
          Case 4:19-cv-01462-PJH Document 66 Filed 02/26/20 Page 3 of 5



 1   DATED: February 26, 2020
 2   /s/ Christopher W. Keegan                   /s/ Zachary J. Alinder
 3   Christopher W. Keegan (SBN 232045)          Zachary J. Alinder (SBN 209009)
     chris.keegan@kirkland.com                   zalinder@sideman.com
 4   KIRKLAND & ELLIS LLP                        Lyndsey C. Heaton (SBN 262883)
     555 California Street                       lheaton@sideman.com
 5   San Francisco, California 94104             SIDEMAN & BANCROFT LLP
     Telephone: (415) 439-1400                   One Embarcadero Center, 22 Fl.
 6                                               San Francisco, California 94111
 7   Gregg F. LoCascio, P.C. (pro hac vice)      Telephone: (415) 392-1960
     gregg.locascio@kirkland.com
 8   Sean M. McEldowney (pro hac vice)           Attorneys for Plaintiff Tesla, Inc.
     sean.mceldowney@kirkland.com
 9   Alexia R. Brancato (pro hac vice)
     alexia.brancato@kirkland.com
10
     KIRKLAND & ELLIS LLP
11   1301 Pennsylvania Avenue, N.W.
     Washington, D.C. 20004
12   Telephone: (202) 389-5000

13   Attorneys for Defendant Zoox, Inc.
14

15
     /s/ Adam S. Cashman
16   Adam S. Cashman
     acashman@singercashman.com
17   Doug Tilley
     dtilley@singercashman.com
18
     SINGER CASHMAN LLP
19   601 Montgomery Street, Suite 1950
     San Francisco, California 94111
20   Telephone: (415) 500-6080
21   Attorneys for Defendants Scott Turner,
22   Sydney Cooper, and Craig Emigh

23

24

25

26

27

28

     STIPULATION FOR EXTENSION OF TIME                             CASE NO. 4:19-CV-01462-PJH
           Case 4:19-cv-01462-PJH Document 66 Filed 02/26/20 Page 4 of 5



 1                                            ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and password

 3   are being used in the electronic filing of this document, and further attest that I have obtained the

 4   concurrence in the filing of the document from the other signatory.

 5
                                                  /s/ Christopher W. Keegan
 6                                                Christopher W. Keegan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      ATTESTATION                                                             CASE NO. 4:19-CV-01462-PJH
           Case 4:19-cv-01462-PJH Document 66 Filed 02/26/20 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2          On February 26, 2020, I electronically filed the foregoing with the Clerk of the Court by using

 3   the CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All

 4   copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.

 5
                                                  /s/ Christopher W. Keegan
 6                                                Christopher W. Keegan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      CERTIFICATE OF SERVICE                                                   CASE NO. 4:19-CV-01462-PJH
